Citation Nr: 9912753
Decision Date: 09/10/99	Archive Date: 11/08/99

DOCKET NO. 98-13 837A              DATE  SEP 10, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Washington, DC

ORDER

The following corrections are made in a decision issued by the
Board in this case on May 10, 1999:

The Conclusion of Law. on Page 3 is corrected to read "The veteran
does not meet the basic eligibility requirements for nonservice-
connected pension benefits. 38 U.S.C.A. 101(2), 1502, 1521 (West
1991); 38 C.F.R. 3.2, 3.3 (1998)."

E.M. KRENZER
Member, Board of Veterans' Appeals




Citation Nr: 9912753  
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  98-13 837A)     DATE
     )
     )

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Whether the veteran has qualifying military service for 
nonservice connected disability pension purposes.



REPRESENTATION

Appellant represented by:Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active peacetime duty from June 1955 to 
July 1957.

In August 1986, the veteran submitted a claim for nonservice 
connected pension benefits.  In a September 1986 deferred 
rating action, the RO indicated that the veteran did not have 
qualifying service.  The claims file contains VA Form 21-8947 
dated in September 1986 with a handwritten note of peacetime 
service.  The Board does not find that this is adequate to 
establish that the veteran was notified of the September 1986 
decision or of his appellate rights.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 1997 decision in which a Department of 
Veterans Affairs (VA) Regional Office (RO) denied the 
veteran's claim for nonservice connected pension benefits.  
The notice of disagreement was submitted in June 1997.  By 
letter dated in August 1997, the RO determined that the 
September 1986 rating action was final with regard to the 
issue of nonservice connected pension benefits and advised 
the veteran that he was required to submit new and material 
evidence to reopen his claim.  The statement of the case was 
issued in September 1998 in which the RO found that the claim 
was reopened and denied on a de novo basis.  A substantive 
appeal was received in September 1998.  A hearing was held on 
April 7, 1999 in Washington, D.C. before the member of the 
Board rendering the final determination in this claim and who 
was designated by the Chairman to conduct that hearing.



FINDINGS OF FACT

1.  The veteran had active peacetime duty from June 1955 to 
July 1957.

2. The veteran did not have active service in a recognized 
period of war.


CONCLUSION OF LAW

The veteran does meet the basic eligibility requirements for 
nonservice-connected pension benefits.  38 U.S.C.A. §§ 
101(2), 1502, 1521 (West 1991); 38 C.F.R. §§ 3.2, 3.3(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Nonservice connected disability pension may only be awarded 
to a veteran of a war who has qualifying service and is 
permanently and totally disabled.  See 38 U.S.C.A. §§ 1502, 
1521 (West 1991).  A veteran meets the service requirement if 
he or she served in the "active military, naval, or air 
service" during the following time periods: (1) for 90 days 
or more during a period of war;  (2) during a period of war 
and was discharged or released from such service for a 
service-connected disability;  (3) for a period of ninety 
consecutive days or more and such period began or ended 
during a period of war; or (4) for an aggregate of ninety 
days or more in two or more separate periods of service 
during more than one period of war. 38 U.S.C.A. § 1521(a), 
(j) (West 1991); 38 C.F.R. § 3.3(a)(3) (1998).

To make its intent clear, Congress has also provided a 
definition of "period of war." For VA pension benefit 
purposes, the term "period of war" means the Mexican border 
period, World War I, World War II, the Korean conflict, the 
Vietnam era, the Persian Gulf War, and the period beginning 
on the date of any future declaration of war by the Congress 
and ending on the date prescribed by Presidential 
proclamation or concurrent resolution of the Congress. See 38 
U.S.C.A. § 1501(4) (West 1991).  The Korean conflict has been 
determined to comprise the period beginning on June 27, 1950 
through January 31, 1955, inclusive. 38 C.F.R. § 3.2(e) 
(1998).  The Vietnam era has been determined to comprise the 
period from February 28, 1961, and ending on May 7, 1975, 
inclusive, in the case of a veteran who served in the 
Republic of Vietnam during that period and to extend from 
August 5, 1964 through May 7, 1975, inclusive, in all other 
cases.  38 C.F.R. § 3.2(f) (1998).

The veteran's DD Form 214 shows active, honorable service 
from June 1955 to July 1957, a period not included within 
VA's recognized periods of wartime service.  38 U.S.C.A. § 
1501(4); 38 C.F.R. § 3.2.  Similarly, the veteran does not 
contend that he had additional or previous military service 
other than that reflected above.  As service in a recognized 
period of war is a prerequisite to establishing entitlement 
to nonservice connected disability pension benefits, the 
Board must conclude that the evidence of record does not 
support basic eligibility for receipt of such benefits.  In 
making this determination, the Board acknowledges the 
veteran's testimony in April 1999 during which he contended 
that he should be entitled to nonservice connected pension 
benefits because of his service in the military, regardless 
of the fact that he had no wartime service.  However, VA 
statute and regulation provide that eligibility for receipt 
of nonservice disability pension be predicated on "wartime" 
service, as defined by VA, which is not shown here.  To the 
extent that the law is dispositive of an issue on appeal, 
this claim lacks legal merit.  Sabonis v. Brown, 6 Vet. App. 
427, 430 (1994). Accordingly, the Board has no recourse but 
to deny the veteran's claim of basic eligibility for 
nonservice connected pension benefits.

The Board notes that the RO determined that the September 
1986 rating action was final and the claim was reopened and 
the Board determined that the September 1986 rating was not 
final.  However, this was harmless error as the claim has 
been adjudicated on the merits by the RO and the Board 
concludes that there has been no prejudice to the veteran.


ORDER

The appeal is denied.




           
     E. M. KRENZER
     Member, Board of Veterans' Appeals



 

